Citation Nr: 1703352	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-17 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, notwithstanding the RO's decision to reopen the present claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also Rating Decision and Statement of the Case.


FINDINGS OF FACT

1.  In October 2007, the RO denied the Veteran's claim of entitlement to service connection for tinnitus; the Veteran did not appeal that decision and it is final.

2.  Evidence added to the record since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for tinnitus, and allows the claim to be granted.

3.  The Veteran's tinnitus is likely proximately due to or the result of his service-connected bilateral hearing loss.





CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim seeking service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for tinnitus was initially denied by the RO in an October 2007 rating decision.  The Veteran did not appeal this decision, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2009).

The evidence considered at the time of the October 2007 rating decision consisted solely of the Veteran's service treatment records (STRs).  The RO denied the Veteran's claim for service connection for tinnitus because there was no evidence of tinnitus shown in the STRs or demonstrated by evidence following service.  38 U.S.C.A. § 5107(a).

Evidence added to the record since the October 2007 rating decision consists of post-service private and VA medical treatment records, VA examinations, and the Veteran's hearing testimony.  This evidence is "new" as it was not previously submitted to agency decisionmakers, and it is material as it relates to a fact necessary to substantiate the claim - a diagnosis of tinnitus.  Accordingly, the claim for service connection for tinnitus is reopened.  See Shade, at 118.

Service connection for tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran was granted service connection for bilateral sensorineural hearing loss (SNHL) effective June 30, 2009.  A June 2010 private medical report indicates the Veteran reported experiencing ringing in his ears since he left the service, approximately 25 years earlier.  The Veteran reported that he had 5 years of active duty with the Marine Corps Air Wind with frequent noise exposure, and did not always have hearing protection.  The clinician noted that the Veteran has high-frequency SNHL in both ears.  The examiner's assessment was tinnitus, and his report notes that he advised the Veteran that tinnitus is a subjective symptom that cannot be tested, but that a person with the Veteran's history and audiometric profile "would have tinnitus in both ears."

At a May 2012 VA hearing loss and tinnitus examination, the examiner affirmed the Veteran's previous diagnosis of bilateral SNHL.  The Veteran reported a history of bilateral constant tinnitus, stating that he "has had the ringing 'all along'" since he left the military.  The examiner opined that it was less than likely that the Veteran's tinnitus was caused by or was a result of military noise exposure, noting that there were "no reports of tinnitus in the record from 1975 to 1979."  The examiner also noted that "[a]lthough the veteran had mild (35 dB HL) at 4000 Hz in the left ear and a mild (40 dB HL) at 6000 Hz only in the right ear at release from active duty on 9 May 1979, he did not report tinnitus on that date."  The examiner further stated that "[a]lthough the veteran reported today that he has had tinnitus 'all along,' the veteran's [claims] file does not substantiate the claim for service connected tinnitus."  In addition, the examiner noted, "the veteran denied tinnitus at two separate audiological evaluations in 2009, 30 years AFTER release from active duty in 1979.  Therefore, it is less likely as not (less than 50/50 probability) that the veteran's tinnitus was caused by or a result of his military noise exposure."

At his hearing before the Board in April 2016, the Veteran explained that he had not claimed or reported tinnitus at an earlier date because he thought it was a symptom of his hearing loss, and he was not aware it was a separate condition for which service connection can be considered.  Hearing transcript, p. 4.  The Veteran's testimony is relevant because it addresses some of the reasons the VA audiologist concluded that it was less likely than not that the tinnitus was the result of an event in military service.

VA Training Letter 10-02 notes that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  VA Training Letter 10-02, page 4.  Because of the subjective nature of tinnitus, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the Veteran is competent to report such symptoms as ringing in his ears because this is a disorder perceived through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Although the VA examiner's opinion is that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, the examiner did not address whether tinnitus may be associated with the Veteran's SNHL.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus."  Training Letter at 5.  Accordingly, given the grant of service connection for SNHL and foregoing information, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


